                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                       Case No. 17-cv-05517-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING JEFFREY L.
                                   9             v.                                         FAZIO’S MOTION FOR RELIEF
                                                                                            FROM NONDISPOSITIVE PRETRIAL
                                  10     SINCO ELECTRONICS (DONGGUAN)                       ORDER OF MAGISTRATE JUDGE
                                         CO. LTD., et al.,
                                  11                                                        Docket No. 263
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Former counsel for Defendants, Mr. Jeffrey L. Fazio, proceeding pro per, has moved for

                                  15   relief from Magistrate Judge Spero’s order of September 3, 2019, which issued sanctions against

                                  16   him in his individual capacity in the amount of $1,500.00 for violating the Protective Order. See

                                  17   Docket No. 267 (the “Order”). The Court DENIES Mr. Fazio’s motion.

                                  18          Mr. Fazio has failed to show that the Order is either clearly erroneous or contrary to law.

                                  19   28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); Grimes v. City & Cnty. of S.F., 951 F.3d 236, 241

                                  20   (9th Cir. 1991). In reviewing for clear error, the district judge may not simply substitute his or her

                                  21   judgment for that of the magistrate judge. Id. Rather, a magistrate judge's non-dispositive ruling

                                  22   is clearly erroneous only when the district judge is left with a “definite and firm conviction that a

                                  23   mistake has been committed.” Burdick v. Comm'r Internal Rev. Serv., 979 F.2d 1369, 1370 (9th

                                  24   Cir. 1992).

                                  25          Here, the Protective Order states, in relevant part regarding deposition testimony, that

                                  26                  [T]he Party or non-party that sponsors, offers, or gives the testimony
                                                      shall have up to ten (10) business days after receipt of the transcript
                                  27                  or thirty (30) days after the deposition, whichever comes first, to
                                                      identify the specific portions of the testimony as to which protection
                                  28                  is sought.
                                   1   Docket No. 124 at p. 8. There is no dispute that Mr. Fazio violated the Protective Order by

                                   2   producing into the public record excerpts of a deposition transcript that Plaintiff had not yet had

                                   3   the opportunity to identify as confidential information—which Judge Spero eventually ruled was

                                   4   properly designated as confidential. See Docket No. 214. “[A] specific finding of bad faith must

                                   5   precede any sanction under the court's inherent powers.” See Fink v. Gomez, 239 F.3d 989, 992

                                   6   (9th Cir. 2001) (internal quotation and citation omitted). Here, Judge Spero specifically found that

                                   7   Mr. Fazio and Defendants acted in bad faith when they disclosed information which on its face

                                   8   appeared to be sensitive and potentially confidential without first allowing Plaintiff to seek

                                   9   protection under the Protective Order. See Order at 10 (“Fazio’s inclusion of detailed information

                                  10   about his questioning of [the deponent] in the April 15 letter, which was entirely unnecessary to

                                  11   resolve any discovery dispute that was properly before the Court, also lends credence to SinCo’s

                                  12   allegation that Defendants’ purpose was, in fact, to intimidate [the deponent] from testifying.”).
Northern District of California
 United States District Court




                                  13            Mr. Fazio has not shown that Judge Spero’s Order is clearly erroneous. His argument that

                                  14   he considered the topic discussed in the deposition excerpts as non-confidential since it was

                                  15   publicly-available information does not excuse his failure to give Plaintiff a chance to seek

                                  16   protection under the Protective Order.

                                  17            For the foregoing reasons, Mr. Fazio shall pay $1,500 from his personal funds as sanctions

                                  18   to Plaintiff in accordance with Judge Spero’s Order within thirty (30) days from the date of this

                                  19   order.

                                  20            This order disposes of Docket No. 263.

                                  21

                                  22            IT IS SO ORDERED.

                                  23

                                  24   Dated: October 9, 2019

                                  25

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
                                                                                         2
